Name: Commission Decision of 11 May 1993 adjusting the weightings applicable from 1 March 1992 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1993-05-28

 Avis juridique important|31993D033193/331/Euratom, ECSC, EEC: Commission Decision of 11 May 1993 adjusting the weightings applicable from 1 March 1992 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 131 , 28/05/1993 P. 0055 - 0056COMMISSION DECISION of 11 May 1993 adjusting the weightings applicable from 1 March 1992 to the remuneration of officials of the European Communities serving in non-member countries(93/331/Euratom, ECSC, EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EEC, Euratom, ECSC) No 3761/92 (2), and in particular the second subparagraph of Article 13 of Annex X thereto, Whereas pursuant to the first subparagraph of Article 13 of Annex X to the Staff Regulations Council Regulation No 3948/92 (3) laid down the weightings to be applied from 1 January 1992 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 March 1992 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 March 1992 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 11 May 1993. For the Commission Hans VAN DEN BROEK Member of the Commission ANNEX >TABLE>